Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-38 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification so as to reasonably convey possession of the claimed invention by the applicant is identified below (with emphasis on the text in bold). To the extent any of the offending claim limitations are new, the rejection is also one for new matter in this Continuation application.
The above noted claimed subject matter is:

II    “the backing is affixed to a first side of the plurality of sides” (per at least specification page 24 lines 10-12, the backing appears to be affixed to a second side of the plurality of sides. Therefore, the description of the above noted claim limitation is also not in the full, clear, concise and exact terms required by the Statute);
III    “the covering means holds the outer package container, which is affixed to the backing, in position along one edge of the publication” (the specification does not properly describe exactly how the covering publication package 10 has attached to it selected publication 20…”. See also specification page 25 line 2. See also specification page 26 lines 1-5 wherein the “selected publication 20 is no longer attached to outer package container 30 of publication package 10, and selected publication 20 has been separated from outer package 30 by pulling spine edge 24 of selected publication 20 away from first generally flat side 33 of outer package container 30”. At least these portions of the specification suggest that the outer package container is not held in position along one edge of the publication by the covering means as claimed, but instead is held in position along one edge of the publication by affixation of the outer package container to the backing and affixation of the publication to hold the components of publication package 10 together “and in proper register one to the other..”. So exactly how does this work? Is it the shrink wrap covering means or something else that holds the components of the package together?);
IV    “the outer package container and the backing are separate from the publication” (applicant cites specification page 17 lines 1-2 as providing the requisite support for the claim limitation. Looking at this part of the specification, the text refers to the outer package container and the backing being “first separated” from the selected publication and the consumer is exposed to the text and images on the front of the backing. This appears to be different from what is claimed, since the claims are directed to a publication package. When the publication is first separated, you no longer have a publication package. Right?);

Claims 19-38 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are indefinite because the parts thereof discussed above cannot be properly interpreted (based on the lack of adequate written description also discussed above). 
Claim 19 is further indefinite because lines 5-6 thereof do not read properly and cannot be understood.  
Claim 19 is further indefinite because it is not clear whether the publication is claimed as being positioned against the outer packaging container (see the last two lines of claim 19), or whether the claim 
Claim 23 is further indefinite because it is not clear whether the  product in the outer container is being positively recited in the claim or not.
Claims 19-38 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of record of U.S. Patent No. 8,851,279. The rejection is set out in detail in paragraph 8 of the last office action and it is incorporated herein in its entirety by reference. In the latest reply applicant requests that the rejection be held in abeyance. Therefore, the rejection is simply repeated herein. 
Claims 19-38 are finally rejected under 35 U.S.C. 103 as being unpatentable over Evert Jr. (5,716,075) in view of Gannon et al. (5,251,759), Stagg et al. (2001/0000480) or Porter et al. (5,209,349). . 
Regarding the additions to claim 19 the publication can be magazine 60, and Evert is missing the covering means (in addition to missing the backing, as set forth in the detailed rejection). However, the secondary references disclose covering means as claimed to affix package articles to a backing and to otherwise package, enclose and protect articles. 
For example, Stagg discloses this with different articles including a single book or multiple books. Regarding the holding of a book or books against a backing, see [0045] and [0062].
Gannon and Porter teach similar.
It would have been obvious in view of any one of the secondary references to provide Evert with covering means (along with the backing) to more securely hold the publication and outer package container of Evert together, and/or to better protect the publication .
Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive as to any issues remaining from the last office action. See the comments above. In particular note items I and II in the rejection for lack of adequate written description, which issues do not appear to have been sufficiently addressed in the latest reply.  
Note also the examiners previous responses to the secondary considerations argued by the applicant. Any evidence of non-obviousness shown by the secondary considerations is outweighed by the showing of obviousness in the applied prior art. Included in this finding is the fact that it is not clear from applicant’s arguments that all of the features lauded by the post office or cited as being “revolutionary” as argued by applicant, are recited in the broadest rejected claim, claim 19, or are recited in any combination of the claims under examination. 

Therefore, what the modification under 35 USC does to Evert is provide it with a different way of unitizing the publication and outer package container and/or to provide the publication and outer package container with a more protective packaging (one that completely covers the package content). For these reasons, the examiner disagrees that modifying Evert is against its principle of operation (which principle of operation is to unite a publication with an outer package container for distribution together).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB K ACKUN/Primary Examiner, Art Unit 3736